 

 

 

Case 9:19-mc-80024-DMM Document 60 Entered on FLSD Docket 12/05/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 19-mc-80024-MIDDLEBROOKS
PUES FAMILY TRUST IRA, BY
MICHAEL PUES, EXECUTOR OF
THE ESTATE,
Plaintiff,

Vv.

PARNAS HOLDINGS INC., and
LEV PARNAS, individually,

Defendants.
/

 

ORDER ON MOTION TO STAY

THIS CAUSE comes before the Court upon Defendant Lev Parnas’s Motion to Stay
Proceedings Supplementary, filed on November 25, 2019. (DE 54). Plaintiff responded to the
Motion on November 27, 2019. (DE 57). For the reasons below, the motion is granted in part.

In this case, Plaintiff seeks to enforce a judgment that was entered against Defendants
Parnas Holdings Inc. and Lev Parnas. On March 28, 2016, the Eastern District of New York
entered the underlying final judgment in Plaintiffs favor and against Defendants in the amount of
$510,434.70. (DE 1; DE 1-2). Plaintiff initiated this action on January 8, 2019 by registering that
judgment with the Court.' (DE 1).

Through post-judgment discovery, Plaintiff claims to have learned that Defendants
fraudulently transferred assets to: several entities. (DE 25 at 2 § 5). These entities include: 1)

Global Energy Producers, LLC; 2) America First Action, Inc.; 3) Aaron Investments; 4)

 

‘Plaintiff also has stated that he domesticated the judgment in state court. (DE 25 at 2 ] 4).

rte cnSSIMON MRA OMIM EN CIa pne

 
 

Case 9:19-mc-80024-DMM Document 60 Entered on FLSD Docket 12/05/2019 Page 2 of 4

LSDAMA, LLC; 5) the National Republican Congressional Committee; and 6) Pete Sessions for
Congress (collectively the “Entities”). (DE 25).

In an effort to collect on the unsatisfied judgment, Plaintiff previously moved for an order
commencing proceedings supplementary and impleading the Entities. Because Plaintiff met the
minimal standard required to initiate such proceedings, I granted the motion and commenced these
proceedings supplementary. (DE 33). Pursuant to section 56.30, Florida Statutes, I also compelled
Defendant Lev Parnas to appear for an examination before United States Magistrate Judge Dave
Lee Brannon. (/d.). That examination is currently scheduled for December 3, 2019.

In the present Motion, Defendant Parnas asks to stay these proceedings supplementary.
(DE 54). In making this request, Parnas contends that he is currently under indictment for allegedly
violating the Federal Election Act and that indictment partially relates to the “same financial
transactions alleged to have been in furtherance of efforts to avoid” satisfying Plaintiff’ s judgment.
(Id. at 4). Defendant Parnas further asserts that if the proceedings supplementary were to continue
and he was compelled to appear for an examination before Judge Brannon, “he would decline to
answer [certain] questions on the ground that his answers would violate his Fifth Amendment
privilege against self-incrimination.” (/d.).

“Although under certain circumstances, a trial court may grant a stay in a civil proceeding
for a limited time during the pendency of a concurrent criminal proceeding, such a stay is not
constitutionally required.” Urquiza v. Kendall Healthcare Grp., Ltd., 994 So. 2d 476, 478 (Fla.
3d DCA 2008); see also Speegle v. Rhoden, 236 So. 3d 498, 499 (Fla. lst DCA 2018) (affirming
trial court’s decision to deny motion to stay civil proceedings pending disposition of related
criminal proceedings under the deferential abuse of discretion standard). However, “[i]t is settled

law that the privilege against self-incrimination may be properly asserted during discovery

 

 
 

Case 9:19-mc-80024-DMM Document 60 Entered on FLSD Docket 12/05/2019 Page 3 of 4

proceedings if the civil litigant has reasonable grounds to believe that direct answers to deposition
or interrogatory questions would furnish a link in the chain of evidence needed to prove a crime
against him.” Doolittle v. Shumer, 152 So. 3d 779, 781 (Fla. 5th DCA 2014) (quoting Childs v.
Solomon, 615 So. 2d 865, 866 (Fla. 3d DCA 1993)). For this reason, Florida courts have stayed
civil proceedings where, as here, a party indicates he will assert the privilege against self-
incrimination during those proceedings due to ongoing related criminal proceedings. See, e.g.,
Childs, 615 So. 2d at 866.

I will grant the present Motion to the extent it requests Defendant Parnas’s examination to
be stayed pending the disposition of the criminal case. Although the Florida cases discussed above
dealt with a typical civil case, and not proceedings supplementary, I find their reasoning to be
persuasive.

In fact, their reasoning is especially persuasive in the context of these proceedings. At this
point, Plaintiff has obtained a judgment against Defendants, which has remained unsatisfied for
several years. The purpose of these proceedings in part is to determine whether in an effort to avoid
satisfying that judgment, Defendant Parnas fraudulently transferred assets to several of the
Entities. However, if Defendant Parnas invokes his privilege against self-incrimination during his
examination, then Plaintiff will certainly be unable to obtain information from Parnas regarding
those transfers, Parnas’s other assets, and his ability to satisfy the judgment. Therefore, it would
be a waste of judicial resources to require Parnas to appear for an examination during the pendency

of his criminal proceedings.”

 

*Plaintiff also requests for Defendant Parnas to be required to post a bond while this case is stayed.
(DE 57). However, Plaintiff has not cited any relevant authority holding that a bond is appropriate
under the circumstances of this case. I decline to require the posting of a bond under these usual
circumstances.

 

 

 
 

Case 9:19-mc-80024-DMM Document 60 Entered on FLSD Docket 12/05/2019 Page 4 of 4

Although I have ruled that only Parnas’s examination shall be stayed, it seems that
Defendant Parnas’s request to stay these proceedings in their entirety may have merit. It appears
that any manner in which Parnas may be called upon to participate in these proceedings would
result in Parnas’s invocation of his privilege against self incrimination. However, at this time, I
will not grant the request to stay the proceedings supplementary. Instead, I will allow Plaintiff to
brief the issue of whether, in light of this Order, it believes that these proceedings should remain
active. In the event Plaintiff believes that no stay should be granted, Plaintiff shall include
reasoning justifying that position and describe how it intends to move forward.

Accordingly, it is hereby ORDERED AND ADJUDGED that:

(1) Defendant’s Motion to Stay (DE 54) is GRANTED IN PART.

(2) The examination of Defendant Lev Parnas, which is currently scheduled for December

13, 2019 at 10:00 a.m., is CANCELLED.
(3) Plaintiff, if it so desires, shall submit any filings on the issues identified in this Order

by December 19, 2019.

SIGNED in Chambers at West Palm Beach, Florida, this a day of December, 2019.

   

 

ALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE

 
